976 So. 2d 82 (2008)
Anthony STEWART, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-817.
District Court of Appeal of Florida, Fourth District.
February 20, 2008.
Rehearing Denied April 3, 2008.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Lee v. State, 835 So. 2d 1177 (Fla. 4th DCA 2002).
FARMER, STEVENSON and TAYLOR, JJ., concur.